Citation Nr: 1220320	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-23 938	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right leg disability manifested by weakness, pain, and numbness, to include as secondary to service-connected low back disability (right leg disability).

2.  Entitlement to service connection for a left leg disability manifested by weakness, pain, and numbness, to include as secondary to service-connected low back disability (left leg disability).

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1996 to May 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In May 2010, the RO granted service connection for irritable bowel syndrome and assigned a noncompensable evaluation effective May 24, 2007.  Consequently, the claim for service connection for a gastrointestinal disability has been granted in full and is no longer part of the Veteran's current appeal.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in April 2012, and a transcript of the hearing is of record.

The issues of entitlement to service connection for right and left leg disabilities are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.  

2.  The evidence is in equipoise as to whether the Veteran has recurrent tinnitus due to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1154, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for tinnitus.  He contends that exposure to acoustic trauma in service resulted in chronic tinnitus.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim for service connection for tinnitus will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 
The Board now turns to the merits of the Veteran's claim.

The evidence of record reveals that the Veteran served as an analyst in service.  He does not assert that he served in combat.

The Veteran's service treatment records do not reveal any complaints of ringing in the ears.  Audiograms in service do not meet VA's criteria for consideration as a disability.  See 38 C.F.R. § 3.385 (2011).  

According to a March 2007 VA evaluation report, the Veteran said that his wife thought that he had a hearing loss because he sometimes had to ask people to repeat themselves.  He noted a history of "swimmers" ear but denied tinnitus.  He reported military noise exposure from vehicles and headsets.  He was a cryptologist in the Navy from 1996 to 2006; he denied a history of non-military noise exposure.  

According to July 2008 treatment records from University Ear, Nose, and Throat Specialists, the Veteran complained of tinnitus that began several years earlier.  An audiogram was normal.  Tinnitus was diagnosed.  

The Veteran testified at his travel board hearing in April 2012 that he was exposed to acoustic trauma in service from air compression guns and hovercraft, that he complained of tinnitus in service, and that he thought that "swimmers ear" was the same as tinnitus.

There is evidence both for and against the claim for service connection for tinnitus.  Although there are no recorded complaints of tinnitus in service, and the Veteran reportedly denied tinnitus in March 2007, he has noted service acoustic trauma.  Additionally, he reported in July 2008, 14 months after discharge, as well as at his April 2012 travel board hearing, that he did have tinnitus in service and that he thought that "swimmers" ear was the same as tinnitus.  

As to whether the evidence is sufficient to demonstrate that the Veteran has had tinnitus since active service, the Court of Appeals for Veterans Claims (Court) has specifically held that a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Additionally, as noted above, the Federal Circuit has held that a layperson, such as the Veteran, is competent to provide a medical nexus when he or she is competent to both diagnose a disability and report continuity of symptomatology associated with that disability since the onset of the disability.  See Davidson, 581 F.3d at 1316.

Consequently, the evidence is in relative equipoise.  By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because this issue is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Service connection for tinnitus is granted.


REMAND

VCAA requires that VA notify a claimant of which portion of the information and evidence, if any, is to be provided by the claimant and which portion, if any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  VA is also required to notify a claimant of the evidence needed to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the appellant has not been notified by VA letter of the evidence need to substantiate his claim for service connection. 

There is some ambiguity in the record as to the exact nature of the low back condition for which the Veteran is currently service connected and whether he currently has lower extremity radiculopathy due to service or secondary to his service-connected back disorder.  

The Veteran's service treatment reports reveal that he complained of back pain with radiation down the left leg in July 1999.  A March 2001 CT scan of the lumbar spine showed nerve root compromise.  The Veteran fell and reinjured his back in August 2003, with complaints of radiculopathy.  An October 2006 MRI was reported to show disc herniation and bilateral lower extremity radicular symptoms secondary to disc bulges at L4-L5 and L5-S1.  According to an October 2006 medical report from the University of Colorado Hospital, the diagnoses were likely degenerative disc disease at L4-L5 and L5-S1 versus possible herniated nucleus pulposus and positive dural tension without evidence of myelopathy or radiculopathy.  When examined by VA in March 2007, X-rays of the lumbar spine were normal and the diagnosis was recurrent lumbosacral strain with history of sciatica.  

An August 2007 rating decision granted service connection for a low back condition and assigned a 10 percent rating, effective May 24, 2007, under Diagnostic Code 5242, which is for degenerative arthritis of the spine.  

Although post-service VA treatment reports for July 2008 and January 2009 found chronic low back pain without evidence of radiculopathy, the Veteran complained in August 2009 of increased back pain with radiation down both legs and tingling of the feet.  

It is unclear from the above evidence whether the Veteran currently has a chronic disability of one or both legs that is related to service or to service-connected low back disability.  Consequently, additional clarification is needed prior to final adjudication of the issues still on appeal.   

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Therefore, the case is REMANDED for the following actions:

1.  The AMC/RO will ascertain if the Veteran has received any non-VA, or other medical treatment for his right ankle, right knee, right hip, and/or low back disorder that is not evidenced by the current record.  After securing any appropriate consent from the Veteran, obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.   

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.    

2.  The AMC/RO must review the claims files and ensure that all notice and development obligations have been satisfied in accordance with the provisions of 38 C.F.R. § 3.159 (2011) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, the AMC/RO must take appropriate steps to ensure that the veteran is provided notification of the evidentiary requirements for substantiating his claim for service connection.  

3.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any current lower extremity disability.  The following considerations will govern the opinion:

a. The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.   

b. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on whether the Veteran has a neurological disability of the lower extremities that is at least as likely as not (50 percent or more probability) as a result of service or his service-connected low back disability.  The opinion must discuss the relevant service and post-service evidence referred to above.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she must so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After the above has been completed, the AMC/RO should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Thereafter, the AMC/RO must readjudicate the issues of entitlement to service connection for right and left leg disabilities, based on all of the evidence of record.  If either of the benefits sought on appeal remains denied, the Veteran must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


